Citation Nr: 1128624	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  05-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2. Entitlement to service connection for a heart condition, claimed secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The claims file was later transferred to the San Juan, Puerto Rico, RO, which denied service connection for hypertension and for a heart condition.

When the case was last before the Board in September 2009, the two issues on the title page of this decision were remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran's hypertension was not present during service or within one year of discharge from service, and it is not etiologically related to service.

2.  The competent, credible evidence reflects that the Veteran's hypertension is at least as likely as not caused or aggravated by his ethanol abuse.

3.  The Veteran's heart disability was not present during service or within one year of discharge from service, and it is not etiologically related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during active service, and the incurrence or aggravation of hypertension during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Hypertension is proximately due to or the result of service-connected ethanol abuse.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).

3.  A heart condition was not incurred or aggravated during active service, and the incurrence or aggravation of a heart condition during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A heart condition is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated March 2003, March 2006 and April 2008, the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the March 2006 and April 2008 notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the claims, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  However, the claims were initially adjudicated prior to the requirement of such notice.  Nevertheless, the timing deficiency was remedied by the fact that the Veteran's claims were readjudicated by the RO in April 2011, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its September 2009 remand.  Specifically, the September 2009 Board remand instructed the RO to provide the Veteran with a cardiology examination to provide an addendum opinion regarding the likelihood that Vioxx or other medication aggravated the Veteran's coronary artery disease and/or hypertension.  The Board finds that the RO has complied with the Board's instructions and that the October 2009 examination report and March 2011 addendum opinion substantially comply with the Board's September 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a cardiovascular disorder, including hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for hypertension and a heart condition because each is a result of his service-connected left arm fracture.  Specifically, he contends that he has been taking the prescription medication Vioxx for this disability, and it is this medication which caused or aggravated the hypertension and/or heart condition.

The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address service connection for both issues on both a direct and secondary basis in this appeal.

A review of the service treatment records shows no complaints, findings, or other evidence of high blood pressure, hypertension, or heart trouble.  The February 1963 separation examination report notes normal heart examination; the Veteran's blood pressure reading was 108/54.  

A September 1966 VA examination report notes a blood pressure reading of 114/80.  Cardiovascular examination revealed that the heart was not enlarged, there was regular sinus rhythm, and there were no murmurs.  

A November 1994 VA treatment record notes a diagnosis of hypertension.  The Veteran's blood pressure was 130/100.

A May 1996 VA treatment record reflects a blood pressure reading of 130/90.  The Veteran complained of chest pain for the past four days.  It was noted that he had seen a generalist the previous day and that he was started on medication for hypertension.  On examination the heart had regular rhythm.  A second blood pressure reading was 140/90.  

A June 2006 VA examination report notes that the Veteran has a history of coronary artery disease, status post coronary artery bypass graft in 2000, and high blood pressure.  

A February 2009 VA examination report notes that the Veteran's hypertension and heart disease were not caused by the use of Vioxx for his service-connected condition.  The rationale given was that the Veteran's hypertension was diagnosed in 1995 and his coronary artery disease was found in 2000.  It was not until 1999 that the Vioxx was approved by the FDA.  Thus, the Veteran's conditions predate the use of Vioxx.  Consequently, the link between his conditions and the use of Vioxx is null.  It was further noted that coronary artery disease takes years to develop, so even if the Veteran took Vioxx during the time it became first available, it still could not be the cause of his cardiac condition.  He was noted to have many other risk factors for developing hypertension and a cardiac condition.  Finally, it was noted that he failed to provide evidence of when he began taking Vioxx, who prescribed it, what quantity and dose he took, and how long he used it.  

The October 2009 VA examination report reflects the examiner's opinion that it is less likely than not that Vioxx or other medication taken for service-connected disability aggravated the Veteran's coronary artery disease or hypertension.  The examiner pointed out that the use of Vioxx by this Veteran is questionable because there is no evidence of prescriptions given.  It is unknown how long he took the medication, what dose he took, and how often he took it.  The only information available is a note from a private physician which mentioned Vioxx 50 mg as one of the many medications that the Veteran had taken.  The examiner opined that in this Veteran, there are many other risk factors that are considered more medically relevant and carry more weight in his development and/or aggravation of hypertension and coronary artery disease.  These risk factors include the fact that the Veteran has been a chronic smoker and an ethanol abuser, and that he has had lipid problems and diabetes mellitus.  

A March 2011 addendum opinion notes that it is at least as likely as not that the hypertension is a result of or aggravated by ethanol abuse.  Coronary artery is disease is not caused by or a result of ethanol abuse, and it is less likely than not that the ethanol abuse worsened the coronary artery disease.  The examiner reasoned that multiple clinical studies have shown an association between excess alcohol and the development of hypertension, but its effect is usually dose-related and is more prominent when intake exceeds five or more drinks per day.  Several prospective studies suggest that moderate alcohol consumption decreases the risk of coronary heart disease by 40 to 70 percent.

	I.  Direct Service Connection for Hypertension and Heart Condition

With respect to the claims on a direct basis, the Board finds that there is no evidence of hypertension or coronary artery disease during service or within one year of service.  Notably, there is no evidence of either disability in the service treatment records or at service separation.  Moreover, a VA examination conducted three years after service shows normal cardiovascular health and normal blood pressure.  Hypertension was not diagnosed until 1994, which is over 30 years after discharge.  Coronary artery disease was diagnosed even later, in 2000, which is over 35 years after service discharge.  Finally, there is no competent medical evidence of a nexus between either disability and military service.

In conclusion, although the Veteran may assert that his hypertension and his coronary artery disease are related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms regarding his heart.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the evidence of record suggests only that the Veteran has current diagnoses of hypertension and coronary artery disease.  There is no documentation of ongoing complaints since service.  The only evidence suggesting an etiological link between the current hypertension and coronary artery disease diagnoses and service is the Veteran's claims for service connection.  Accordingly, the Board finds that the competent evidence of record fails to establish service connection for hypertension or coronary artery disease on a direct basis.

	II.  Secondary Service Connection for Hypertension

With regard to the hypertension claim on a secondary basis, the Board finds that the preponderance of the competent, credible evidence suggests that there is an etiological relationship between the Veteran's alcohol dependence and his hypertension.  Notably, the March 2011 addendum opinion indicates that it is at least as likely as not that the Veteran's ethanol abuse caused or aggravated the hypertension.  There is no opinion against the claim on this basis.  As such, the Board finds that service connection for hypertension is warranted on a secondary basis.

	III.  Secondary Service Connection for Heart Condition

With regard to the claim for service connection for a heart condition on a secondary basis, the Board finds that there is no evidence to support this claim.  The competent, credible evidence of record indicates that there is no etiological relationship between the use of Vioxx and the Veteran's coronary artery disease.  In this regard, the October 2009 VA examiner and the March 2011 addendum opinion both weigh against the claim.  The October 2009 VA examiner reasoned that the Veteran's use of Vioxx is questionable at best.  Nevertheless, coronary artery disease takes years to develop and if the Veteran took Vioxx immediately upon its release in 1999, he could have only been taking it for about one year before the coronary artery disease was discovered.  As such, there is not sufficient time for the Vioxx to have caused or aggravated the heart disease.  Furthermore, the examiner reasoned that the Veteran has many other risk factors that play into his heart disease and are more relevant to the cause than Vioxx.

The March 2011 VA examiner opined that the ethanol abuse did not cause or aggravate the coronary artery disease.  The examiner pointed out that clinical studies do not show a relationship between drinking alcohol and coronary artery disease.

In essence, the evidence linking coronary artery disease to service-connected disability is limited to the Veteran's own statements.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is not competent to provide such a nexus opinion.  There is a medical opinion of record, and it is against the claim.  There is no medical opinion in favor of the claim.  As such, service connection for coronary artery disease on a secondary basis must be denied.

	IV.  Conclusion

In sum, service connection for hypertension is granted on a secondary basis, and service connection for a heart condition is denied on both a direct and secondary basis.  In reaching the conclusion regarding the denial of service connection for a heart condition on any basis, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  


ORDER

Service connection for hypertension is granted.

Service connection for a heart condition is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


